Citation Nr: 1038234	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  07-00 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a nerve disability of 
the upper extremities.  

3.  Entitlement to service connection for sexual dysfunction.

4.  Entitlement to service connection for a liver disability, to 
include hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to December 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied claims for service connection for diabetes 
mellitus type 2, sexual dysfunction, a liver condition, "acute 
hepatitis (claimed as hepatitis A)," and "carpal tunnel 
syndrome, right upper extremity (claimed as numbness of hands)."  

A September 2010 written brief presentation from the Veteran's 
representative characterized the claim for carpal tunnel syndrome 
as one for "peripheral neuropathy."  The Board has therefore 
framed the issue broadly, and determined that the issues are more 
accurately characterized as stated on the cover page of this 
decision.  


FINDING OF FACT

The Veteran does not have diabetes mellitus, a nerve disability 
of the upper extremities, to include peripheral neuropathy, 
sexual dysfunction, or a liver disability, to include hepatitis, 
that was caused or aggravated by his service.


CONCLUSION OF LAW

Type 2 diabetes mellitus, a nerve disability of the upper 
extremities, to include peripheral neuropathy, sexual 
dysfunction, and a liver disability, to include hepatitis, were 
not caused or aggravated by the Veteran's service, or by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1116, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for 
Type 2 diabetes mellitus, a nerve disability of the upper 
extremities, to include carpal tunnel syndrome, sexual 
dysfunction, and a liver disability, to include hepatitis.  
Specifically, he asserts that service connection is warranted for 
diabetes mellitus due to exposure to Agent Orange, that he has 
sexual dysfunction, and carpal tunnel syndrome, due to his 
diabetes mellitus, and that he has a liver disability due to 
hepatitis.  He further argues that service connection is 
warranted for sexual dysfunction on a direct basis.  See 
Veteran's notice of disagreement, received in September 2006.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also 
be granted on the basis of a post-service initial diagnosis of a 
disease, when "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  See 38 C.F.R. § 3.303(d).  Service connection may also 
be granted for diabetes mellitus, cirrhosis of the liver, and an 
organic disease of the nervous system, when manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

The statutory provision specifically covering Agent Orange is 38 
U.S.C.A. § 1116. Under 38 U.S.C.A. § 1116(f), a claimant, who, 
during active service, served in the Republic of Vietnam during 
the Vietnam era, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is affirmative 
evidence to establish that he was not exposed to any such agent 
during that service.

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease during 
the period of service.  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishment of service connection 
with proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

Recently, changes have been made to the regulation for 
presumptive service connection for veterans shown to have been 
exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 
2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart 
disease, "all chronic B-cell leukemias (including, but not 
limited to, hairy-cell leukemia and chronic lymphocytic 
leukemia)," and Parkinson's disease, as presumptive disorders.  
As none of these changes are relevant to the issues on appeal, no 
further development is required.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The Veteran's discharge (DD Form 214) indicates that he served in 
Vietnam.  Therefore, duty in the Republic of Vietnam is shown for 
the purposes of the regulation governing the presumption of 
service connection for certain diseases due to herbicide 
exposure.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  

The Veteran's service treatment reports show that in July 1967, 
he was treated on three occasions for right wrist pain and 
swelling, with no history of trauma reported.  An X-ray was 
negative for fractures, with no abnormalities seen.  There was no 
diagnosis.  The Veteran's separation examination report, dated in 
October 1969, shows that his upper extremities, endocrine system, 
neurological system, and genitourinary system, were all 
clinically evaluated as normal.  Urinalysis was negative for 
sugar and albumin.  

As for the post-service medical evidence, it consists of a May 
1970 VA examination report, and VA and non-VA reports, dated 
between 1996 and 2006.  

The May 1970 VA examination report does not contain any relevant 
findings or diagnoses.  

Private reports, dated in August 2004, show that the Veteran was 
treated for a fever of unknown origin, and abdominal pain, with 
body aches and dark urine, and bilateral hand numbness.  There 
was a provisional diagnosis of jaundice, fever rule out cystic 
duct obstruction, and a notation of rule out hepatitis.  He 
reported that he worked for the city "for the Sewer System and 
Manholes," and that he had a history that included a history of 
"hepatitis A versus B" about five years before, which was never 
treated.  In the impression, the physician stated that the 
Veteran's liver function tests were elevated, and consistent with 
a mild nonspecific hepatitis, although hepatitis A and B were 
doubted, as these would have much higher liver function tests, 
and that a viral syndrome with secondary hepatitis should be 
ruled out.  Laboratory test results show that he did not have 
hepatitis B or D.  An ultrasound report for the abdomen contains 
an impression noting heterogenous enlarged liver compatible with 
hepatocellular disease.  A computerized tomography (CT) scan of 
the abdomen was negative.  

Reports from S.H., M.D., dated between 2004 and 2006, note 
elevated liver functions, erectile dysfunction, and elevated 
blood sugar.  A March 2006 report notes that he did not have a 
history of diabetes mellitus.  

Reports from J.S.W., M.D., dated between 1996 and 2002, contain 
no relevant findings, but are remarkable for an April 2000 report 
which states that, "Patient runs a jackhammer for the city."  

A VA diabetes mellitus examination report, dated in May 2006, 
shows that the Veteran reported having numbness in his hands, an 
8-to-10 year history of erectile dysfunction, and that he was 
diagnosed with diabetes mellitus at age 56.  The assessment 
notes, "no evidence of diabetes mellitus as per this 
examination," erectile dysfunction, with an "unclear" 
etiology, and bilateral carpal tunnel syndrome.  The examiner 
stated that the Veteran's C-file had been reviewed.  

Reports from Cardiology Consultants, P.C., dated in 2006, show 
treatment for chest pain, with findings that included Grade I 
left ventricular diastolic impairment, hypertension, and a 
notation of elevated liver enzymes secondary to use of statin 
drugs.  

The Board finds that the claims must be denied.  With regard to 
the claims for diabetes mellitus, and a nerve disability of the 
upper extremities (other than carpal tunnel syndrome), the 
preponderance of the evidence shows that the Veteran does not 
have diabetes mellitus, or a nerve disability of the upper 
extremities (to include any type of peripheral neuropathy).  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding that under 
38 U.S.C.A. § 1110, a veteran must submit proof of a presently 
existing disability resulting from service in order to merit an 
award of compensation).  In this regard, the May 2006 VA 
examination report shows that the Veteran was not found to have 
diabetes.  

With regard to the claims for carpal tunnel syndrome, a liver 
disability, to include hepatitis, and sexual dysfunction, and the 
possibility of service connection on a direct or presumptive 
basis (i.e., that does not involve exposure to Agent Orange), the 
Veteran's service treatment reports show treatment in July 1967 
for right wrist symptoms, with a negative X-ray, and no 
diagnosis.  There is no record of any subsequent treatment for 
the right wrist during the Veteran's remaining service, a period 
of about 2 years and four months.  None of the claimed conditions 
are shown upon separation from service.  Therefore, a chronic 
condition is not shown during service.  38 C.F.R. § 3.303.  

With regard to the claim for a liver disorder, to include 
hepatitis, the Veteran's records of treatment in 2004 show that 
he had a fever of unknown origin.  Although there were subsequent 
findings of elevated liver function tests, VA generally does not 
grant service connection for symptoms which have not been 
associated with trauma or a disease process.  See e.g., Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  In this case, his elevated liver 
function tests have not been shown to be associated with a 
disease process, and there is a notation that to the extent that 
he has elevated liver enzymes, this is due to use of statin drugs 
for heart symptoms (service connection is not currently in effect 
for a heart disability/hypertension).  Although there were 
notations of "rule out" hepatitis, findings "consistent with" 
a mild nonspecific hepatitis, and hepatocellular disease, it does 
not appear that a diagnosis of hepatitis, or hepatocellular 
disease, was ever confirmed.  However, and in any event, even 
assuming that a liver disorder and hepatitis are shown, the 
earliest medical evidence of any of the claimed conditions is 
dated no earlier than 2004.  This is a period of approximately 34 
years following separation from service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against the 
claims.  See Maxson v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).  
Furthermore, there is no competent evidence showing that the 
Veteran has any of the claimed conditions that were caused or 
aggravated by his service, nor is there any competent evidence to 
show that the Veteran had diabetes mellitus, cirrhosis of the 
liver, or an organic disease of the nervous system, that was 
manifested to a compensable degree within one year of separation 
from service.  See 38 C.F.R. §§ 3.307, 3.309.  Although the 
Veteran is shown to have served in Vietnam, and is therefore 
presumed to have been exposed to Agent Orange, there is no 
competent evidence to show that any of the claimed conditions 
were caused by such exposure, Combee, and the applicable law does 
not include any of the claimed conditions as a condition for 
which presumptive service connection may be granted on this 
basis.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  Accordingly, the Board finds that the 
preponderance of the evidence is against the claims on a direct 
and presumptive basis, to include as due to Agent Orange, and 
that the claims must be denied.  

With regard to the Veteran's argument that he has erectile 
dysfunction, and carpal tunnel syndrome, as secondary to what 
"should be" service-connected diabetes mellitus, as the Board 
has determined that service connection is not warranted for 
diabetes mellitus, there is no predicate service-connected 
disability upon which a grant of secondary service connection may 
be based.  Therefore, the secondary service connection claims for 
sexual dysfunction, and a nerve disability of the upper 
extremities, fail as a matter of law.  38 C.F.R. § 3.310(a); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As a final matter, the law provides that, in the case of any 
veteran who engaged in combat with the enemy in active service, 
satisfactory lay or other evidence of an injury incurred in 
service shall be accepted as sufficient proof of service 
incurrence of the injury if the evidence is consistent with 
circumstances of service and notwithstanding that there is no 
official record of service incurrence of the injury.  38 U.S.C.A. 
§ 1154(b) (West 2002); see also VAOPGCPREC 12-99, 65 Fed. Reg. 
6256- 6258 (2000).  The Veteran's discharge (DD Form 214) shows 
that his awards include the Combat Infantryman Badge.  Therefore, 
participation in combat is established and the Veteran is 
entitled to the presumptions at 38 U.S.C.A. § 1154(b).  However, 
the Veteran has not asserted that he has any of the claimed 
conditions due to combat, and in any event, the United States 
Court of Appeals for Veterans Claims (Court) has held that 38 
U.S.C.A. § 1154 does not alter the fundamental requirements of a 
diagnosis, and a medical nexus to service.  See Brock v. Brown, 
10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996).  In this case, the Veteran is not shown to have diabetes 
mellitus, or a nerve disorder of the upper extremities (other 
than carpal tunnel syndrome), and there is no competent evidence 
of a medical nexus between any of the claimed conditions and his 
service.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issues on appeal are based on the contention that diabetes 
mellitus, a nerve disability of the upper extremities, to include 
peripheral neuropathy, sexual dysfunction, or a liver disability, 
to include hepatitis, were caused by service that ended in 1969.  
The Veteran's assertions are competent evidence to show that he 
experienced neurological and sexual symptoms.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  

Competency of evidence must be distinguished from the weight and 
credibility of the evidence, which are factual determinations 
going to the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence; 
if the Board concludes that the lay evidence presented by a 
Veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
a Veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board finds that the Veteran's written testimony is 
insufficiently probative to warrant a grant of any of the claims.  
The Veteran does not have the requisite skill, knowledge, or 
training, to be competent to provide a diagnosis of any of the 
claimed disabilities, or to state whether these conditions were 
caused or aggravated by service, to include as due to Agent 
Orange.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
this regard, while the Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions does not 
render his statements incredible in and of itself, such absence 
is for consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of a Veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (noting that lay evidence can be competent to 
establish a diagnosis when . . . a layperson is competent to 
identify the medical condition).  In this case, the post-service 
medical records do not show any relevant treatment prior to 2004, 
and there is no competent evidence of a nexus between any of the 
claimed conditions and the Veteran's service, to include as due 
to Agent Orange exposure.  Given the foregoing, the Board finds 
that the post-service medical evidence outweighs the Veteran's 
contentions, and the lay statements, to the effect that he has 
aortic stenosis that is related to his service.   

In reaching this decision, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in September 2005 and 
April 2006.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).   

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issues on appeal have been 
obtained and are associated with the Veteran's claims files.  The 
RO has obtained the Veteran's VA and non-VA medical records.  
With regard to the claims for service connection for diabetes 
mellitus, sexual dysfunction, and a nerve disability of the upper 
extremities, the Veteran has been afforded an examination, and to 
the extent that he was found not to have diabetes, an etiological 
opinion is not required.  

To the extent that the Veteran has not been afforded 
examinations, and/or etiological opinions have not been obtained, 
under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim. 

In this case, the service medical records do not show any 
relevant treatment (other than treatment for right wrist 
symptoms, as noted), and these conditions are first shown many 
years after service.  In addition, there is no competent evidence 
to show that the Veteran has any of the claimed disabilities that 
are related to his service, to include as due to Agent Orange 
exposure, or to a service-connected disability.  Given the 
foregoing, the Board finds that the standards of McLendon have 
not been met.  See also 38 C.F.R. § 3.159(c)(4) (2010); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, 
the Board finds that the service and post-service medical record 
provides evidence against these claims.  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  







ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


